Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2020                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

  160594                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160594
                                                                    COA: 343225
                                                                    Monroe CC: 17-243894-FH
  ERICK ROSEAN ALLEN,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 1, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether this Court’s holding in People v Idziak, 484 Mich 549
  (2009), encompasses parolees who are arrested for a new offense but are not subject to a
  parole detainer; if so, (2) whether that part of Idziak’s holding was correctly decided; and
  (3) whether the appellant has established plain error affecting his substantial rights. In
  addition to the brief, the appellant shall electronically file an appendix conforming to
  MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief
  within 21 days of being served with the appellant’s brief. The appellee shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellant. A reply, if any, must be filed by the appellant within 14 days of
  being served with the appellee’s brief. The parties should not submit mere restatements
  of their application papers.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2020
           s0428
                                                                               Clerk